—In an action to recover damages for personal injuries, etc., the plaintiff Ryan Smith appeals, as limited by his brief, from so *522much of an order of the Supreme Court, Rockland County (Murphy, J.), dated May 13, 1999, as granted that branch of the defendant’s motion which was to dismiss the action insofar as it was asserted on his behalf on the ground that the action was untimely pursuant to General Municipal Law § 50-i.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the defendant’s motion which was to dismiss the action insofar as it was asserted on behalf of the plaintiff Ryan Smith is denied, and the complaint is reinstated insofar as asserted on behalf of Ryan Smith.
The complaint must be reinstated insofar as asserted on behalf of the plaintiff Ryan Smith, as during his infancy, CPLR 208 tolled the limitations period of General Municipal Law § 50-i (see, Henry v City of New York, 94 NY2d 275). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.